UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7097


JORGE LUIS REYES, SR.,

                       Plaintiff – Appellant,

          v.

MARGARET DEGLAU, Esq., Deputy Commonwealth’s Attorney for
Henrico,    Virginia;    FRANK   LARUFFA,    Esq.,  Deputy
Commonwealth’s Attorney for Henrico, Virginia,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00204-HEH)


Submitted:   November 18, 2014            Decided:   November 21, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jorge Luis Reyes, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jorge Luis Reyes, Sr., seeks to appeal the district

court’s order denying his motion for appointment of counsel.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                   The

order Reyes seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                 Accordingly, we

dismiss the appeal for lack of jurisdiction.                 We dispense with

oral   argument   because      the    facts   and   legal    contentions     are

adequately    presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.



                                                                     DISMISSED




                                        2